813 F.2d 1228Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.RAY DOBBINS LINCOLN-MERCURY, INC.;  Rayfeal CondreadDobbins;  Mary Ellen Dobbins, Plaintiff-Appellant,v.FORD MOTOR CREDIT COMPANY, Defendant-Appellee.
No. 86-1587.
United States Court of Appeals, Fourth Circuit.
Argued Dec. 9, 1986.Decided March 4, 1987.

Before HALL, SPROUSE and WILKINS, Circuit Judges.
Jonathan Mitcalfe Apgar;  Mary E. Zanolli;  Wills, Damico & Apgar, on brief), for appellant.
Richard W. Goldman (E. Milton Farley, III;  Hunton & Williams, on brief), for appellee.
PER CURIAM:


1
Rayfeal Condread Dobbins and his wife, Mary Ellen Dobbins, d/b/a Ray Dobbins Lincoln-Mercury, Inc.  ("the Dobbinses"), appeal from an order of the district court granting summary judgment in favor of Ford Motor Credit Company ("Ford Credit").  The district court concluded that the allegations of commercial wrongdoing asserted by the Dobbinses in this diversity action were either barred by the application of res judicata as a result of previous litigation related to the Dobbinses' bankruptcy petition or failed to state a claim against Ford Credit.  The district court also denied as futile an effort by the Dobbinses to amend their complaint in order to allege a civil violation of the Racketeer Influenced and Corrupt Organization Act, 18 U.S.C. Sec. 1961 et seq (RICO).


2
We find the district court's analysis thorough and persuasive.  Upon consideration of the record, briefs, and oral argument, we see no error in the court's disposition of this case.  Accordingly, we affirm the grant of summary judgment in favor of Ford Credit for the reasons expressed by the district court, Ray Dobbins Lincoln Mercury, Inc., et al. v. Ford Motor Credit Company, C/A No. 85-673(R) (W.D.Va. April 11, 1986).


3
AFFIRMED.